[DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________                 FILED
                                                    U.S. COURT OF APPEALS
                          No. 08-15667                ELEVENTH CIRCUIT
                                                          JUNE 26, 2009
                      Non-Argument Calendar
                                                       THOMAS K. KAHN
                    ________________________
                                                            CLERK

             D. C. Docket No. 08-00487-CV-ORL-31DAB

UNITED STATES OF AMERICA,


                                                            Plaintiff-Appellee,

                               versus

DAVID RUETZ,
SCOTT SLAYBACK,


                                                    Defendants-Appellants,

MICHAEL RUETZ,
et al.,

                                                                  Defendants.


                    ________________________

             Appeal from the United States District Court
                 for the Middle District of Florida
                  _________________________

                           (June 26, 2009)
Before DUBINA, Chief Judge, CARNES and WILSON, Circuit Judges.

PER CURIAM:

      Appellants David Ruetz and Scott Slayback (hereinafter collectively referred

to as “the defendants”) appeal the district court’s grant of default judgment to the

government after they failed to answer the government’s complaint regarding

Ruetz’s failure to pay federal income taxes from 1999-2003. The defendants

argue that the district court erred by: (1) not liberally construing two of their

motions to constitute a general denial of the complaint; (2) granting the

government’s motion for default judgment; (3) ignoring their challenges to the

assessment; and (4) not alerting them to the consequences of failing to file a proper

answer. The defendants contend that the government’s application for default was

invalid because it did not comply with Federal Rule of Civil Procedure 55(a). The

defendants further contend that the government was required to submit a Form

4340 Certificate of Assessment; that the government did not establish that the

district court had subject matter jurisdiction; and that the district court needed to

conduct a hearing prior to granting the government’s motion for default judgment.

      “We review the district court’s grant of default judgment for abuse of

discretion.” Sanderford v. Prudential Ins. Co. of America, 902 F.2d 897, 898 (11th

Cir. 1990). The abuse of discretion standard recognizes that “there is a range of



                                            2
choice for the district court and so long as its decision does not amount to a clear

error of judgment” we will not disturb the decision, even if we would have chosen

differently. McMahan v. Toto, 256 F.3d 1120, 1128 (11th Cir. 2001).

      Federal Rule of Civil Procedure 55 provides that the clerk shall enter a

party’s default if the party fails to plead or otherwise defend an action brought

against it, and this “failure is shown by affidavit or otherwise.” Fed. R. Civ. P.

55(a). When a court enters a default judgment against the defendant, upon request

by the plaintiff, the clerk shall enter judgment for the amount sought by the

plaintiff if the amount is “for a sum certain or for a sum which can by computation

be made certain.” Fed. R. Civ. P. 55 (a) and (b)(1). In all other cases, the party

entitled to default judgment must apply to the court. Fed. R. Civ. P. 55(b)(2).

      Rule 55(b)(2), which covers “all other cases,” requires the district court to

hold an evidentiary hearing to determine damages. Fed. R. Civ. P. 55(b)(2); see

also SEC v. Smyth, 420 F.3d 1225, 1231 (11th Cir. 2005). However, an

“evidentiary hearing is not a per se requirement,” and is not needed when “all

essential evidence is already of record.” Smyth, id. at 1232 n.13.

      A defaulted defendant is deemed to “admit[] the plaintiff’s well-pleaded

allegations of fact.” Nishimatsu Constr. Co., Ltd. v. Houston Nat’l Bank, 515 F.2d
3
1200, 1206 (5th Cir. 1975).1 The defendant, however, “is not held to admit facts

that are not well-pleaded or to admit conclusions of law.” Id. Federal Rule of

Civil Procedure 12(a) provides, in relevant part, that a defendant shall serve its

answer “within 20 days after being served with the summons and complaint.” Fed.

R. Civ. P. 12(a)(1)(A).

       Federal Rule of Civil Procedure 55(c) allows a court to set aside entry of

default “for good cause.” Thus, a district court may set aside an entry of default

only if the defaulting party can provide a good reason for the district court to do so.

See In re Knight, 833 F.2d 1515, 1516 (11th Cir. 1987).

       “Pro se pleadings are held to a less stringent standard than pleadings drafted

by attorneys and will, therefore, be liberally construed.” Boxer X v. Harris, 437
F.3d 1107, 1110 (11th Cir. 2006) (citation omitted). However, even pro se

pleadings must follow time requirements. See Garvey v. Vaughn, 993 F.2d 776,

780 (11th Cir. 1993). A court is not permitted to serve as “de facto counsel” or to

rewrite otherwise deficient pleadings to sustain an action. GJR Inv., Inc. v. County

of Escambia, Fla., 132 F.3d 1359, 1369 (11th Cir. 1998). Issues that a party does

not raise below are “deemed waived.” Tannenbaum v. United States, 148 F.3d
1
        In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), we
adopted as binding precedent all of the decisions of the former Fifth Circuit handed down prior
to October 1, 1981.


                                                4
1262, 1263 (11th Cir. 1998) (dictum).

       The record here demonstrates that the defendants do not even discuss good

cause or their reasons for failing to answer. Instead, they make arguments on

appeal similar to those that the district court deemed frivolous. Upon service of the

summons and complaint, the defendants were on notice that default would be

entered against them if they failed to answer the complaint. The defendants did not

answer the complaint as directed by the district court, and thus there was no error

in entering the default. The district court had the “essential evidence” necessary to

determine whether to grant default judgment as requested on the government’s

motion, so a hearing was not required. The defendants did not show good cause to

relieve them from the ordinary consequences of their default.

       Thus, we conclude that the district court did not abuse its discretion by

granting default judgment to the government. The district court’s rulings were all

based on a permissible view of the record, and the defendants’ rights were duly

respected. Accordingly, we affirm the grant of default judgment in favor of the

government.2

       AFFIRMED.



       2
        The defendants failed to raise the argument before the district court that the government
was required to submit a Form 4340 Certificate of Assessment. Therefore, they have waived this
argument and are unable to raise it before this court. See Tannenbaum, 148 F.3d at 1263.

                                                5